TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-02-00167-CR




                              Jeffery Scott Bateman, Appellant

                                               v.

                                  The State of Texas, Appellee



         FROM THE CRIMINAL DISTRICT COURT NO. 3 OF TARRANT COUNTY
          NO. 0787618D, HONORABLE DONALD LEONARD, JUDGE PRESIDING




               Appellant’s motion to dismiss this appeal is granted. See Tex. R. App. P. 42.2(a).

The appeal is dismissed.




                                            Marilyn Aboussie, Chief Justice

Before Chief Justice Aboussie, Justices B. A. Smith and Yeakel

Dismissed on Appellant’s Motion

Filed: April 11, 2002

Do Not Publish